Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings as filed 09/24/2020 are accepted.
Claims 1-18 are presented.
Allowable Subject Matter
Claims 1-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of consideration of the claims, searches conducted and evaluation of prior arts of record.
Specifically:
Fu et al. (US 2019/0014884) – methods for virtual facial makeup simulation through virtual makeup removal and virtual makeup add-ons, virtual end effects and simulated textures. In one aspect, the present disclosure provides a method for virtually removing facial makeup, the method comprising providing a facial image of a user with makeups being applied thereto, locating facial landmarks from the facial image of the user in one or more regions, decomposing some regions into first channels which are fed to histogram matching to obtain a first image without makeup in that region and transferring other regions into color channels which are fed into histogram matching under different lighting conditions to obtain a second image without makeup in that region, and combining the images to form a resultant image with makeups removed in the facial regions.
Katz (US 2020/0103980) - Systems, methods and non-transitory computer-readable media for triggering actions based on touch-free gesture detection are disclosed. The disclosed systems may include at least one processor. A processor may be configured to receive image information from an image sensor, detect in the image information a gesture performed by a user, detect a location of the gesture in the image information, access information associated with at least one control boundary, the control boundary relating to a physical dimension of a device in a field of view of the user, or a physical dimension of a body of the user as perceived by the image sensor, and cause an action associated with the detected gesture, the detected gesture location, and a relationship between the detected gesture location and the control boundary.
Cheng et al. (US 2020/0327309) - A neural network-based image processing method may include receiving, by a trained neural network, a first image including a first object, the first object being partially covered by a second object. The method may also include generating, by the trained neural network, a second image based on the first image. The second image is a representation of the first image with the second object substantially removed, and the first object is a human face.
The references while disclosing relevant AI and image processing technology for cosmetic effect applications on a facial image, however does not disclose:
obtaining a first face image;
determining facial key-points by detecting the first face image,
generating a second face image by applying makeup to a face in the first face image based on the factal key-points,

herein the first face region is a face region that is not shielded in the first face image, and
generating a third face image based on the first face region and the second face image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/QUAN M HUA/Primary Examiner, Art Unit 2645